Title: To James Madison from John M. Forbes, 5 April 1803
From: Forbes, John M.
To: Madison, James


					
						Sir,
						Hamburgh 5th. April 1803.
					
					I had the honor to address a few lines to you under 2d. Inst. by different opportunities Say—via Boston & 

New York—accompanying Copies of the Semiannual Report of Entries &c American Vessels in this Port, ending 

with Decr. 1802.  Herewith you have Triplicate of this Report.  I wish it was in my power to Communicate any 

thing Correct on the important discussion between France & England which excites, at this moment, such 

universal interest.  Our latest dates from Paris & London are from the first 28th., the latter of 29th. ulto., when it 

Seemed that the public were as little informed as we are here.  All is mystery and Conjecture, but I have reason 

to believe that the powerful mediation of Russia will be necessary to Conciliate the Parties, and has been 

solicited by one or both.  If so, the present state of uncertainty may Continue for some Weeks before the reply of 

the Cabinet of St. Petersburg may be known.  I have the honor to be, very respectfully, Your obedt. Servant
					
						John M. Forbes
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
